Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron C. Deditch (Reg. No. 33,865) on 03/02/2022.
The application has been amended as follows: 
6. (Currently Amended) The method as recited in claim 1 [[5]], wherein the saturation function is ascertained invariantly over time.  
10. (Currently Amended) An evaluation apparatus of an automated or autonomous transport or locomotive device, comprising: 
an evaluation unit to control the locomotive device, and to perform the following: 
automatically ascertaining a deviation from a predefined trajectory, the deviation requiring a return of the locomotive device to the predefined trajectory;3Application Serial No. 16/722,112Attorney Docket No. BOSC.P11811US/1001101158Reply to Office Action of October 13, 2021
automatically calculating, in response to the automatic ascertainment, a jerk as an input variable, as a function of the deviation from the predefined trajectory; 
automatically calculating an unconstrained correcting variable for the return to the predefined trajectory, as a function of a weighted sum including weighted summands of states for the return, which is a function of the input variable; 
automatically calculating a constrained correcting variable regarding the jerk, by manipulating the unconstrained correcting variable, using a cascade that includes a plurality of stages 
integrating the constrained correcting variable with respect to time to obtain a constrained return trajectory to the predefined trajectory; and 
automatically steering, in response to the obtaining of the constrained return trajectory, the locomotive device to the predefined trajectory using the constrained return trajectory, 
wherein each saturation function corresponds to one predefined constraint, and 
wherein, if there is no physically meaningful solution for all of the constraints, then the constraint corresponding to the saturation function of a later stage in the cascade is prioritized over the constraint corresponding to a saturation function of an earlier stage in the cascade.  
11. (Currently Amended) The evaluation apparatus as recited in claim 10, wherein the constrained return trajectory is obtained based on a linear state space representation of [[the]] longitudinal dynamics and [[the]] lateral dynamics.  
12. (Currently Amended) The evaluation apparatus as recited in claim 10, wherein an unconstrained correcting variable is adapted in accordance with a prioritization of the constraints in the cascade, wherein if the constraints are not active at any moment, the cascade does not change the unconstrained correcting variable.  
13. (Currently Amended) The evaluation apparatus as recited in claim 10, wherein a resulting correcting variable is then applied to a model of [[the]] longitudinal dynamics and [[the]] lateral dynamics, and wherein the constrained correcting variable from [[the]] an output of the saturation cascade is subsequently integrated three times to obtain the constrained trajectory.  
14. (Currently Amended) The evaluation apparatus as recited in claim 10, wherein longitudinal coordinates describe an arc length along the predefined trajectory, wherein a distance of the transport , that is perpendicular to the predefined trajectory, corresponds to lateral coordinates.  
15. (Currently Amended) The evaluation apparatus as recited in claim 14, wherein a triple integrator is used to describe dynamics, which is a deviation from the predefined trajectory in [[the]] a Frenet coordinate system, and wherein the jerk is an input variable of the system.  
16. (Currently Amended) The evaluation apparatus as recited in claim 10, wherein the predefined trajectory is planned in [[the]] a Frenet coordinate system, which is kinematically bound to a predefined trajectory by at least one base point and describes a setpoint position and a setpoint orientation of the transport or locomotive device at any time with respect to an inertial system.  
17. (Currently Amended) The method as recited in claim 1, wherein the constrained return trajectory is obtained based on a linear state space representation of [[the]] longitudinal dynamics and [[the]] lateral dynamics.  
18. (Currently Amended) The method as recited in claim 1, further comprising: 
adapting an unconstrained correcting variable in accordance with a prioritization of the constraints in the cascade, wherein if the constraints are not active at any moment, the cascade does not change the unconstrained correcting variable.  
19. (Currently Amended) The method as recited in claim 1, wherein a resulting correcting variable is then applied to a model of [[the]] longitudinal dynamics and [[the]] lateral dynamics, and whereinAttorney Docket No. BOSC.P11811US/1001101158 the Reply to Office Action of October 13, 2021constrained correcting variable from [[the]] an output of the saturation cascade is subsequently integrated three times to obtain the constrained trajectory.  
20. (Currently Amended) The method as recited in claim 1, wherein longitudinal coordinates describe an arc length along the predefined trajectory, wherein a distance of the transport or locomotive device, that is perpendicular to the predefined trajectory, corresponds to lateral coordinates.  
21. (Currently Amended) The method as recited in claim 20, wherein a triple integrator is used to describe dynamics, which is a deviation from the predefined trajectory in [[the]] a Frenet coordinate system, and wherein the jerk is an input variable of the system.  
22. (Currently Amended) The method as recited in claim 1, wherein the predefined trajectory is planned in [[the]] a Frenet coordinate system, which is kinematically bound to a predefined trajectory by at least one base point and describes a setpoint position and a setpoint orientation of the transport or locomotive device at any time with respect to an inertial system.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding automatically calculating, in response to the automatic ascertainment, a jerk as an input variable, as a function of the deviation from the predefined trajectory; automatically calculating an unconstrained correcting variable for the return to the predefined trajectory, as a function of a weighted sum including weighted summands of states for the return, which is a function of the input variable; automatically calculating a constrained correcting variable regarding the jerk, by manipulating the unconstrained correcting variable, using a cascade that includes a plurality of stages having one saturation function per stage, each stage of the plurality of stages including a saturation function regarding a specific dynamic system state; integrating the constrained correcting variable with respect to time to obtain a constrained return trajectory to the predefined trajectory; and wherein each saturation function corresponds to one predefined constraint, and wherein, if there is no physically meaningful solution for all of the constraints, then the constraint corresponding to the saturation function of a later stage in the cascade is prioritized over the constraint corresponding to a saturation function of an earlier stage in the cascade.
 It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 12/09/2021, with respect to claims 1-4, 6, and 8-22 have been fully considered and are persuasive.  The rejections of claims 1-4, 6, and 8-22 have been withdrawn due to Applicant’s amendment and arguments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joos et al. (“Kinematic real-time trajectory planning with state and input constraints for the example of highly automated driving”): The real-time generation of kinematic trajectories with respect to state and input constraints is discussed for the stabilization of the lateral, longitudinal and vertical motion of objects such as (automated) vehicles in the Frenet frame.
Brand et al. (US 2012/0150324 A1): Brand teaches a method for solving a quadratic programming problem in real-time implementations of model predictive control for automation applications. 
Wuthishuwong et al. (US 2020/0341476 A1): Wuthishuwong teaches a system for estimating a trajectory of a vehicle based on determining a deviation of the vehicle from its desired trajectory, and by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664